Citation Nr: 1606342	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.        

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.        

5.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	William C. Herren, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The November 2010 rating decision denied a rating in excess of 50 percent for PTSD and found that new and material evidence had not been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received in November 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in October 2012.

In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

With regard to the issue of TDIU currently listed on the cover page, the Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, in a November 2014 rating decision, the RO denied entitlement to TDIU. This issue must be remanded to comply with VA Fast Letter 13-13.  

The issues of entitlement to an increased rating for PTSD, entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, but he neither appealed nor submitted new and material evidence within one year of the notification of this decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the July 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.




CONCLUSION OF LAW

New and material evidence has been added to the record since the July 2005 rating decision; thus, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for arthritis may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a) ).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied by the RO in July 2005 because the Veteran's service treatment records contained evidence of neither disability, and because the audiologist at the Veteran's April 2005 VA examination, in a June 2005 addendum opinion, opined that any current hearing loss and tinnitus is not likely related to his military service which ended more than 30 years ago.  Therefore, because no chronically disabling condition was shown to have existed while the Veteran was on active duty or has been linked to service, service connection was denied.  

At the time of the July 2005 rating decision, the Veteran's claim form, service treatment records, service personnel records, and VA medical records were of record, as was the April 2005 VA examination report with the June 2005 addendum opinion.  

The Veteran reported on his September 2004 claim form that his hearing loss and tinnitus began in 1971.

The service treatment records reflect that the Veteran's hearing was found to be normal at the time of his September 1970 induction examination and that he reported no history of, or current, ear trouble or hearing loss on his September 1970 induction medical history report.  There is no separation medical history report of record, and only the first page of his December 1972 separation examination report is of record.  Page one of the December 1972 separation examination report notes that the Veteran's ear canals were normal, but it notes that audio acuity test results were found on page two.  The Veteran's service treatment records do not otherwise reflect that the Veteran ever complained of, or sought treatment for, difficulty hearing or tinnitus during service.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was light weapons infantry.  Service personnel records reflect that the Veteran served in the Republic of Vietnam from August 1971 to June 1972.  The April 2005 VA examination report notes that the Veteran was exposed to noise from the following sources during service, at which time hearing protection was not used: "firearms, machine guns, mortars, missile launchers, helicopters, tanks, heavy artillery, combat explosions, demolitions, [and] aircraft engines."  

The VA examiner noted that the Veteran reported that his hearing loss was progressive, rather than sudden in onset.  The Veteran was also unable to specify the date and circumstances of his tinnitus onset.

Based on review of the claims file and interview and examination of the Veteran, the VA examiner opined that the Veteran's hearing loss is less than likely the result of military noise exposure.  He based his opinion on his observation that the current threshold results indicate only a very mild hearing loss and upon research data suggesting that 22 months of service as an infantryman is less than likely to cause hearing loss that meets VA criteria as disabling.  He also opined that the Veteran's complaint of tinnitus is less than likely the result of military noise exposure.  He noted that tinnitus onset is poorly defined and not associated by the Veteran with any specific incident of military noise exposure. 

Since the July 2005 rating decision, additional VA medical records and the transcript of a July 2015 Board hearing have been added to the record.  At his hearing, the Veteran provided more detailed descriptions of his in-service noise exposure, noting that people would fire machine guns a few feet away from his head and that jets would drop artillery approximately a half of a block away from him.

At his hearing, the Veteran also testified that he did not think about hearing loss while he was in service, but that he started noticing it right after he separated from service.  He testified that he first became conscious of experiencing hearing loss a couple of years following service, when he would have difficulty talking on the phone.  He also testified that he began noticing the tinnitus around the same time that he noticed the acoustic trauma.  The Veteran testified that he did not suffer post-service occupational acoustic trauma.

The July 2015 hearing testimony is new in that such detailed descriptions of the nature of the Veteran's in-service acoustic trauma and the timeline of the onset of his hearing loss and tinnitus were not of record at the time of the July 2005 rating decision.  It is material in that it consists of the Veteran's own competent testimony that he has been experiencing hearing loss and tinnitus since the 1970s, shortly following his separation from service.  This testimony is potentially relevant to establishing in-service onset and continuity of symptomatology since service.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  




ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only. 


REMAND

Having reopened the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds it necessary to remand these issues in order to schedule the Veteran for a new VA examination and to obtain an opinion that takes into consideration the evidence that has been added to the record since the July 2005 rating decision.  

Specifically, the Board finds it necessary to obtain an opinion that addresses any reports of continuity of hearing loss and tinnitus symptomatology since service, along with any assertions of delayed-onset hearing loss and tinnitus.  Such an opinion must also address whether the Veteran's current hearing loss is consistent with the type of acoustic trauma he had in service.  Furthermore, the examiner must determine whether the Veteran's tinnitus may be considered a symptom of his hearing loss.

The Board further notes that the Veteran's hearing testimony reflects that he had applied for Social Security benefits in approximately 2003.  The testimony does not make clear whether the Veteran had applied for disability benefits from the Social Security Administration (SSA), or whether any such application was related to hearing loss or tinnitus.  On remand, the AOJ should clarify with the Veteran whether he had applied for Social Security disability benefits and, if so, whether this application involved contentions of hearing loss or tinnitus.  If the Veteran answers in the affirmative, appropriate steps should be taken to secure these records.

The Veteran has also claimed entitlement to a rating in excess of 50 percent for PTSD.  At his July 2015 Board hearing, the Veteran testified that he undergoes PTSD treatment through VA.  The record reflects that the Veteran's VA medical records were last obtained in August 2012.  The Board therefore finds it necessary to remand this claim so that the AOJ may obtain the Veteran's VA medical records from August 2012 to the present.

The record further reflects that the Veteran last underwent VA examination for his PTSD in October 2010.  In August 2014, VA had requested that the Veteran undergo another PTSD examination, but the record does not reflect that any such examination was actually scheduled.  As the Board is remanding for relevant outstanding VA treatment records, the Board finds it appropriate to also remand this claim for an updated VA examination. 

Finally, VA Fast Letter 13-13 provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in November 2011, initiating the above appeal for the November 2010 denial of an increased rating for service connected PTSD and denial of reopening the claims for service connection for bilateral hearing loss and tinnitus.  The Veteran was denied a TDIU in a November 2014 rating decision.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran filed a NOD regarding an increased evaluation for his service-connected PTSD, and while the appeal was pending, a November 2014 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.

2.  Contact the Veteran and determine whether:

(a) he has applied for Social Security disability benefits in the past, and 

(b) whether such an application was based at least in part on his bilateral hearing loss, tinnitus, and PTSD.

If the Veteran answers in the affirmative to both of the above questions, contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

3.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in August 2012) and associate these records with the claims file.  

4.  Following completion of the above, schedule the Veteran for an examination to obtain a medical opinion as to whether he has current bilateral hearing loss and tinnitus disabilities that are related to his period of service.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner is advised that the Veteran contends that his bilateral hearing loss is due to noise exposure from serving as a light weapons infantryman in a combat zone in Vietnam.  As noted in the April 2005 VA examination report, the Veteran has alleged acoustic trauma from the following sources: "firearms, machine guns, mortars, missile launchers, helicopters, tanks, heavy artillery, combat explosions, demolitions, [and] aircraft engines."  At his July 2015 Board hearing, he reported close-proximity noise exposure from machine gun fire a few feet away from his head and artillery being dropped approximately a half of a block away from him.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus arose during service or is otherwise related to any incident of service or in-service noise exposure.  In providing this opinion, the examiner must address the following:

(a) The Veteran has reported that his hearing loss and tinnitus began either during service or shortly following his separation from service.  He testified at his Board hearing that he noticed his hearing loss and tinnitus interfering with his activities of daily living (specifically, talking on the telephone) no more than a few years following his separation from service.  

Please discuss the Veteran's lay reports of hearing loss and tinnitus onset in service or no more than a few years following separation.  In doing so, please provide an opinion that considers both (i) reports of continuity of hearing loss and tinnitus symptomatology since service and (ii) any pertinent medical evidence that pertains to delayed-onset hearing loss and tinnitus.  

(b) Please discuss whether the Veteran's current hearing loss is consistent with the type of acoustic trauma he had in service, as described above.  

(c)  Please opine as to whether the Veteran's tinnitus may be considered a symptom of his bilateral hearing loss.

The examiner should provide a rationale for the conclusions reached.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Following completion of the third instruction above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected PTSD.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations of the Veteran's PTSD must be described so that the Board may rate the Veteran in accordance with the specified criteria.  The examiner should be notified that, while the specific symptoms that are covered in the rating schedule must be discussed, the examiner should discuss all PTSD symptoms.  In particular, the examiner should describe the severity, frequency, and duration of all of the Veteran's PTSD symptoms.

The examiner should provide a complete rationale for all opinions that are expressed.

6.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


